Citation Nr: 1021653	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-05 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disorder to include bursitis.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from May 2003 to September 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which, in 
pertinent part, denied service connection for a left shoulder 
disorder.  In September 2009, the Board remanded the 
Veteran's claim to the RO for additional action.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  .


REMAND

In its September 2009 Remand instructions, the Board directed 
that:

2.  After any extant medical records have 
been associated with the claims file, 
schedule the Veteran for a new 
examination regarding his claim for 
service connection for a left shoulder 
disorder.  The claims file must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to opine as to whether it is 
less likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent probability or 
greater) that a current left shoulder 
disability was incurred during the 
Veteran's period of active duty for 
training in 2003.  

If the examiner responds in the negative 
to the above question he must opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at 
least as likely as not (50 percent 
probability or greater) that a current 
left shoulder disorder was caused by or 
is due to a service-connected disability, 
particularly the Veteran's service-
connected right shoulder disability.  

If the examiner responds in the negative 
to the above question, he must opine as 
to whether it is less likely than not 
(less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current 
left shoulder disorder is aggravated by a 
service- connected disability, 
particularly the Veteran's service-
connected right shoulder disability.

A rationale for all opinions proffered 
must be set forth in the report provided.  

In December 2009, the Veteran was afforded the requested VA 
examination for compensation purposes.  The examiner opined 
that:  

The condition/disability left shoulder 
pain is not caused by or a result of 
[right] shoulder pain.  Rationale for 
opinion given: There is no rational (sic) 
for using the left arm due to injury to 
the right arm causing injury.  This would 
be consistent with being left handed 
which confirs (sic) no injury state and 
results from no disability.  
Additionally, the use of the left arm 
predominantly does not cause tendonitis.  
The tendonitis in this patient is likely 
due to his [activities of daily living] 
combined with his work activity and lack 
of rest as per patient he sleeps 2 hours 
per night and works full time on third 
shift.  This is not due to or aggrivatedd 
(sic) by his service injury to his 
[right] shoulder.  

While the AMC attempted to comply with the Board's Remand 
instructions, the United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Again schedule the Veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his claimed chronic left 
shoulder disorder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left shoulder disorder: (1) had 
its onset during active service or is 
otherwise related to active service; (2) 
is etiologically related to his right 
shoulder acromioclavicular tendonitis; 
and/or (3) increased in severity beyond 
its natural progression due to his right 
shoulder acromioclavicular tendonitis.  
The examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the issue of 
service connection for a chronic left 
shoulder disorder to include bursitis 
with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2009) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


